

116 HR 86 IH: Budget Process Accountability Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 86IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Biggs introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on the Budget, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that the salaries of Members of a House of Congress will be held in escrow if that House
			 has not agreed to a concurrent resolution on the budget for fiscal year
			 2020 by April 15, 2019, and to withhold the salary of the Director of OMB
			 upon failure to submit the President’s budget to Congress as required by
			 section 1105 of title 31, United States Code.
	
 1.Short titleThis Act may be cited as the Budget Process Accountability Act. 2.Holding salaries of Members of Congress in escrow upon failure to agree to budget resolution (a)Holding salaries in escrow (1)In generalIf by April 15, 2019, a House of Congress has not agreed to a concurrent resolution on the budget for fiscal year 2020 pursuant to section 301 of the Congressional Budget Act of 1974, during the period described in paragraph (2) the payroll administrator of that House of Congress shall deposit in an escrow account all payments otherwise required to be made during such period for the compensation of Members of Congress who serve in that House of Congress, and shall release such payments to such Members only upon the expiration of such period.
 (2)Period describedWith respect to a House of Congress, the period described in this paragraph is the period which begins on April 16, 2019, and ends on the earlier of—
 (A)the day on which the House of Congress agrees to a concurrent resolution on the budget for fiscal year 2020 pursuant to section 301 of the Congressional Budget Act of 1974; or
 (B)the last day of the One Hundred Sixteenth Congress. (3)Withholding and remittance of amounts from payments held in escrowThe payroll administrator shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under paragraph (1) that would apply to the payment if the payment were not subject to paragraph (1).
 (4)Release of amounts at end of the CongressIn order to ensure that this section is carried out in a manner that shall not vary the compensation of Senators or Representatives in violation of the twenty-seventh article of amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payments to Members of that House of Congress any amounts remaining in any escrow account under this section on the last day of the One Hundred Sixteenth Congress.
 (5)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrators of the Houses of Congress with such assistance as may be necessary to enable the payroll administrators to carry out this section.
 (b)Treatment of Delegates as MembersIn this section, the term Member of Congress includes a Delegate or Resident Commissioner to the Congress. (c)Payroll administrator definedIn this section, the term payroll administrator of a House of Congress means—
 (1)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section; and
 (2)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section.
 3.Determination of compliance with statutory requirement to submit the President’s budgetNot later than 3 days after the President's budget is due, the Inspector General of the Office of Personnel Management shall—
 (1)make an annual determination of whether the Director of the Office of Management and Budget (OMB) and the President are in compliance with section 1105 of title 31, United States Code; and
 (2)provide a written notification of such determination to the Chairpersons of the Committee on the Budget and the Committee on Appropriations of the Senate and the Chairpersons of the Committee on the Budget and the Committee on Appropriations of the House of Representatives.
			4.No pay upon failure to timely submit the President’s budget to Congress
 (a)In generalNotwithstanding any other provision of law, no funds may be appropriated or otherwise be made available from the United States Treasury for the pay of the Director of OMB, Deputy Director of OMB, and the Deputy Director for Management of OMB during any period of noncompliance determined by the Inspector General of the Office of Personnel Management under section 3.
 (b)No retroactive payThe Director of OMB, Deputy Director of OMB, and the Deputy Director for Management of OMB may not receive pay for any period of noncompliance determined by the Inspector General of the Office of Personnel Management under section 3 at any time after the end of that period.
 5.Effective dateSections 3 and 4 shall take effect upon the date of enactment of this Act. 